COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00061-CV


DWIGHT BARNELL                                                     APPELLANT

                                          V.

CAMELIA BARNELL                                                      APPELLEE


                                      ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                   TRIAL COURT NO. 2013-70522-431

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered the parties’ “Joint Motion to Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                     PER CURIAM



      1
       See Tex. R. App. P. 47.4.
PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: May 7, 2015




                             2